     Case 2:19-cv-01896-TLN-DB Document 11-1 Filed 02/21/20 Page 1 of 9


1    RANDY J. RISNER
     Interim City Attorney, SBN 172552
2
     BY: TIMOTHY R. SMYTH
3    Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, P.O. Box 3068
     Vallejo, CA 94590
5
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
7

8
     Attorneys for Defendants,
     CITY OF VALLEJO, ANDREW BIDOU
9

10                                UNITED STATES DISTRICT COURT
11
                 EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
12
      DEYANA JENKINS, an individual,                        Case No. 2:19-cv-01896-TLN-DB
13

14                   Plaintiff,
             vs.                                            DEFENDANT CITY OF VALLEJO’S
15                                                          REQUEST FOR JUDICIAL NOTICE IN
      CITY OF VALLEJO, a municipal                          SUPPORT OF MOTION TO DISMISS
16    corporation; ANDREW BIDOU, in his                     COMPLAINT
      official capacity as Chief of Police; and
17
      DOES 1-50, individually and in their official         Date:        April 16, 2020
18    capacities as Police Officers for the CITY            Time:        2:00 p.m.
      OF VALLEJO, jointly and severally,                    Ctrm:        2, 15th Floor
19
                     Defendants.                            Hon. Troy L. Nunley
20

21

22          Pursuant to Federal Rule of Evidence 201, Defendants CITY OF VALLEJO and
23   ANDREW BIDOU respectfully request that the Court take judicial notice of the following facts
24   in support of Defendant’s Motion to Dismiss and Motion to Strike the Complaint:
25          1.      Andrew Bidou was appointed chief of police in 2014, as noted in the City’s
26   Press release attached hereto as Exhibit A, and news article attached as Exhibit B.
27

28


      Case No. 2:19-cv-01896-TLN-DB                                      REQUEST FOR JUDICIAL
                                                                         NOTICE
                                                      -1-
     Case 2:19-cv-01896-TLN-DB Document 11-1 Filed 02/21/20 Page 2 of 9


1

2       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF REQUEST
3           Federal Rules of Evidence Rule 201(b) provides a court may judicially notice a fact that is
4    not subject to reasonable dispute because it:
5           (1)     is generally known within the trial court’s territorial jurisdiction; or
6           (2)     can be accurately and readily determined from sources whose accuracy cannot
7    reasonably be questioned.
8           This request seeks the court to take judicial notice of the fact Ret. Chief ANDREW BIDOU
9    was appointed as Chief of Police in 2014. This court has discretion pursuant to Federal Rules of
10   Evidence 201(b) to take judicial notice of news articles. See Ritter v. Hughes Aircraft Co., 58 F.3d
11   454, 458-59 (9th Cir. 1995) (holding that district court’s judicial notice of a news article regarding
12   layoffs at an airplane manufacturer pursuant to Fed. R. Evid. 201 was not an abuse of discretion).
13   The occurrence of the Ret. Chief BIDOU being appointed as Chief in 2014 is a fact generally
14   known within this court’s territorial jurisdiction, and is not reasonably disputable as a public
15   record. Furthermore, the City’s press release and news article attached hereto shows that this fact
16   is readily determined from sources whose accuracy cannot reasonably be questioned.
17

18    DATED: February 21, 2020                           Respectfully submitted,
19

20                                                       /S/ Timothy R. Smyth
                                                         Timothy R. Smyth
21                                                       Deputy City Attorney
                                                         Attorney for Defendants
22
                                                         CITY OF VALLEJO, ANDREW BIDOU
23

24

25

26

27

28


      Case No. 2:19-cv-01896-TLN-DB                                        REQUEST FOR JUDICIAL
                                                                           NOTICE
                                                      -2-
   Case 2:19-cv-01896-TLN-DB Document 11-1 Filed 02/21/20 Page 3 of 9




                  EXHIBIT A                       to

DEFENDANT CITY OF VALLEJO'S REQUEST FOR JUDICIAL NOTICE IN
          SUPPORT OF MOTION TO DISMISS COMPLAINT
       Case 2:19-cv-01896-TLN-DB Document 11-1 Filed 02/21/20 Page 4 of 9




                             Cit>' of
                               VALLEJO
                                             California

           Office of the City Manager • 555 Santa Clara Street • Vaiiejo ■ CA • 94590 • 707.648.4576



FOR IMMEDIATE RELEASE: August 14. 2014

FOR MORE INFORMATION:
      Daniel E. Keen, City Manager,(707)648-4576, city-manager@ci.vallejo.ca.us

BIDOU APPOINTED POLICE CHIEF




City Manager Daniel E. Keen announced today that Andrew BIdou has been appointed to the
position of Police Chief, effective October 4, 2014.

BIdou has over 24 years of experience in policing, beginning his career in the City of Newark,
California where he rose from the ranks of Police Officer to Captain over a span of 18 years. In 2008,
he came to the City of Benicia as Deputy Chief, and was named to the Benicia Police Chief position
in 2011. Bidou has a Bachelor of Arts Degree in Management from St. Mary's College, and a
Masters of Public Administration degree from Golden Gate University. He is a graduate of the FBI
National Academy, and completed executive education at the Harvard
University Kennedy School of Government. Bidou was selected following
an extensive, nationwide recruitment process which included a thorough
Interview process with community members, police chiefs and city staff.

As a member of the Police Department in Newark, Bidou achieved broad
experience in all aspects of police work, including assignments in patrol,
SWAT, K-9, gang enforcement, narcotics detective, range master and
field training officer. While in Newark, Bidou also assisted in
implementing a highly effective Community Policing Program. In the City
of Benicia, Bidou is credited with creating and implementing the Benicia
Policing Strategy, a process utilizing resource management, crime
analysis and problem solving to address crime and quality of life issues
which resulted in three consecutive years of lowering crime rates and improved citizen satisfaction.
He Is also recognized for Improving the training and selection standards for civilian and swom staff,
as well as increasing the professionalism and diversity of the Benicia Police Department. BIdou is
widely recognized for his commitment to outreach and engagement, and developing a strong
relationship between the police department and all segments of his community.

"I am very excited to have been chosen to lead the City of Vallejo Police Department," said Bidou. "I
think that my career experiences have prepared me well for the challenges I'll face in Vallejo, and
       Case 2:19-cv-01896-TLN-DB Document 11-1 Filed 02/21/20 Page 5 of 9
                                                                                           PRESS RELEASE
                                                                     SUBJECT: Bidou Appointed Police Chief
                                                                                    DATE: August 14, 2014
                                                                                                   Page 2



I'm eager to carry forward the progress which Chief Kreins has achieved In the Department The
Vallejo Police Chief position is a unique and special position, and I am humbled and honored to
have the opportunity to apply my skills and experience to the hard work ahead of me."

In announcing the appointment, City Manager Daniel E. Keen highlighted Bidou's depth of
experience, the mentorship and guidance he's received throughout his career, and his track record of
accomplishment in Benicia. "Andrew Bidou's experience in implementing Community Oriented
Policing in two communities was very important to me, and will be very helpful in improving the way
our Police Department develops stronger relationships with all parts of Vallejo. I was also impressed
with his commitment to improving the diversity of his workforce in Benicia, and his successful efforts
to work coiiaboratively with other police departments, including the City of Vallejo. He's had a front
row seat to what's been going on in the City of Vallejo over the past several years, and I expect that
his transition to police chief here will be smooth."

Bidou has been married to his wife, Marcie, for 17 years, and has two children, Joseph, age 12, and
Christopher, age 11.

                                                  <END>
   Case 2:19-cv-01896-TLN-DB Document 11-1 Filed 02/21/20 Page 6 of 9




                  EXHIBIT B                        to

DEFENDANT CITY OF VALLEJO'S REQUEST FOR JUDICIAL NOTICE IN
          SUPPORT OF MOTION TO DISMISS COMPLAINT
                 Case 2:19-cv-01896-TLN-DB Document 11-1 Filed 02/21/20 Page 7 of 9
                    0^ttps:i5'sfbayca.com)                                            Q Q


NEWS(https://SFBAYCA.COM/SECTION/NEWS/)

Vallejo names Andrew Bidou police chief
         By OAMESLANARAS(HTrPS://SFBAYCA.COM/AUTHOR/SFBAYBCN/).. Bay City News □
August 15,2014


□ [... □ C...                                                                         □ 0




                enicia Police Chief Andrew Bidou has been selected as the

                Vallejo Police Department's new chief effective Oct. 4.
Bidou, 45, will take over from Vallejo Police Chief Joseph Kreins.
           Bidou has 24 years experience in policing and has been Benicia's chief
since Jan. 25, 2011.

          Bidou said in a news release announcing his appointment:
         Case 2:19-cv-01896-TLN-DB Document 11-1 Filed 02/21/20 Page 8 of 9


   "1am very excited to have been chosen to lead the City ofVdIlqo
   Police Department... The Vallejo Police Chiefposition is a unique
   and special position,and Iam humbled and honored to have the
   opportunity to apply my skills and experience to the hard work
   ahead ofme."

                                            Thorough Resear
                                            Lawyers
                                             Ad Rely on the indu
                                            emerging legal resei
                                            Lexis Advance

                                               Learn




     Vallejo City Manager Daniel E. Keen said Bidou s experience in
community policing in Benicia and in Newark, where he worked for 18 years,
was important to him and will be helpful in the Vallejo Police Department's
development of stronger relationships in Vallejo:


  'T was also impressed with his commitmentto improvingthe
   diversity ofhis workforce in Benicia,and his successjiil efforts to
   work collaboratively with other police departments,includingthe
  City qfVcdlejo.... He's had afrontrow seat to what's been gongon
  in the City ofVallejo over the pastseveral years,andIexpect that
  his transition to police chiefhere will besmooth."

     His salary will be $204,361 per year. Keen said.
                   Case 2:19-cv-01896-TLN-DB Document 11-1 Filed 02/21/20 Page 9 of 9
□     NEWS (HTTPS;//SFBAYCA.COM/SECTION/NEWS/)

D     #police Oittps://sfbayca.com/archives/police/) #police chief (httpstiysfbayca.com/archives/police-chief/)



 □ (... □ (...                                                                                                          □ 0




(https://sfbaYca.com/20i4/08/i4/woman-shot-after-ai1rLLng-drill-at-police/)




      Woman shot after aiming drill at police

         D PREVIOUS ARTICLE (https://SFBAYCA.COM/2014/08/14/W0MAN-SH0T-AFTER-AIMING-DRILL-AT-P0LICE/)


                                                    (https:iysfbayca.coni/20i4/08/i5/two-arrested-after-pacifica-taxi-robbery/)




                                                                                    Two arrested after Pacifica taxi robbery

                 NEXT ARTICLE □ (HTTPS://SFBAyCA.COM/2ai4/08/15/TWO-ARRESTED-AFTER-PACIFICA-TAXI-ROBBERy/)

We were unable to load Disqus. If you are a moderator please see our troubleshooting guide.




YOU MAY ALSO LIKE


; i       y i , Suspect in custody after pursuitfrom Vacavitle to Berkeley
pK                 (?*tf/Js.*>/s/bayca.com/2020/02/33/suspecf-m-cusfotfy-a/fer-pursu/f-/''owi-vcrcaw7/e-fo-
                   berkeley/)
        //«.   By BAY CITY NEWS (HTTPS://SFBAYCA.COM/AUTHOR/SFBAyBCN/) □43minsago
(https://sfbayca.eom/2020/02/i37suspect-
in-custody-
after-

pursuit-
from-

vacaville-
